BRANDES INVESTMENT TRUST and BRANDES INVESTMENT PARTNERS, L.P. FOURTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FOURTH AMENDMENT dated as of December 1, 2014, to the Fund Administration Servicing Agreement, dated as of September 29, 2008, as amended November 11, 2010, November 8, 2011 and January 23, 2013 (the “Agreement”), is entered into by and among Brandes Investment Trust, a Delaware statutory trust (the “Trust”), U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”) and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”) RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Agreement; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRANDES INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Jeffrey A. Busby By: /s/ Michael R. McVoy Name: Jeffrey A.Busby Name: Michael R. McVoy Title: President Title: Executive Vice President BRANDES INVESTMENT PARTNERS, L.P. By: /s/ Gregory S. Houck Name: Gregory S. Houck Title: Managing Director, Operations Amended Exhibit A to the Brandes Investment Trust and Brandes Investment Partners, L.P. Fund Administration Servicing Agreement Fund Names Separate Series of Brandes Investment Trust Name of Series Brandes International Equity Fund Brandes Separately Managed Account Reserve Trust Brandes Core Plus Fixed Income Fund Brandes Global Equity Fund Brandes Emerging Markets Fund Brandes International Small Cap Equity Fund Brandes Credit Focus Yield Fund Brandes Global Opportunities Value Fund Brandes Global Equity Income Fund
